Title: Thomas Jefferson to Richard Rush, 16 December 1816
From: Jefferson, Thomas
To: Rush, Richard


          
            Dear Sir
            Monticello Dec. 16. 16.
          
          On my return after an absence of 7. weeks, I find here your favor of Nov. 13. and have examined the file of Dr Rushes letters to me, of which I send you the whole except two or three. these were merely medical on the subject of a visceral complaint which attacked me when I first went to live at Washington. the letters of advice which he wrote me as a friend & physician on that subject, I have retained, because a return of the complaint might happen and again render them useful to me. Accept, thi with this act of duty, the assurance of my great esteem and respect.
          Th: Jefferson
        